DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is claiming for priority for the foreign application priority date is 08/20/2018. Certified copy being received.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation as recited in claims 2-4, such as “a programming circuit”, “a voltage generating circuit”, “a voltage control circuit”, and a controller, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
The disclosure is objected to because of the following informalities:
[0081, 0085] recites " a column of analog current input signal I1 ~ IM is converted into a column of analog voltage input signal V1 ~ VM" should be "a row of analog current input signal … converted into a row of analog voltage input signal"
Appropriate correction is required.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claim 1, line 5 "the a plurality of rows of the programmable semiconductor devices" should be "a plurality of rows…."
Claim 1 recites the limitation "the drains of all programmable semiconductor devices" in line 7.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “drains of all programmable semiconductor devices”.
Claim 1 recites the limitation "the same first end” in line 8.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a same first end”.
Claim 1 recites the limitation "the sources of all programmable semiconductor devices" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “sources of all programmable semiconductor devices”.
Claim 1 recites the limitation "the same second end" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a same second end”.
Claim 1 recites the limitation "the threshold voltage of each programmable semiconductor device" in line 12.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a threshold voltage of each programmable semiconductor device”.
Claim 1, lines 14 and 16, “the first end” and “the second end” should be “the same first end” and “the same second end”. 
Dependent claims 2-9 are objected for inheriting the same deficiencies as the claims are dependent on claim 1.
Claim 3 recites the limitation "the selected programmable semiconductor device" in line 4. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a selected programmable semiconductor device".
Claim 4 recites the limitation "the number of programmable semiconductor devices" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a number of programmable semiconductor devices”.
Claim 4 recites “the threshold voltage of each programmable semiconductor device by controlling the operation of the programming circuit
Claim 6, line 4 “output them to the corresponding analog voltage input ends”. Examiner suggests Applicant to amend to “output the analog voltage input signals to the corresponding analog voltage input ends” to better clarify what is being output. 
Claim 7 recites the limitation “the gate”, “the drain”, and “the source” in line 3 and 6.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a gate”, a drain”, and “a source”.
Claim 8 recites the limitation "the analog current output signal" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "an analog current output signal".
Claim 9, line 5 “a inverting input” should be “an inverting input”.
Claim 9, line 7 “a output end” should be “an output end”.
Claim 10 recites the limitation "the input signal" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "an input signal".
Claim 10 recites the limitation "the conversion device" in line 13.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as "a conversion device".
Claims 11-12 are objected for inheriting the same deficiencies as the claims are dependent on claim 10.
Claim 11 recites the limitation “the programming circuit” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a programming circuit”.
Claim 12 recites the limitation “the number of bits” and “the controller” in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a number of bits” and “a controller”, respectively.
Claim 12 recites the limitation “the number of programmable semiconductor devices” in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, Examiner interpreted as “a number of programmable semiconductor devices”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites “"a programming circuit is used to regulate a threshold voltage of the programmable semiconductor device". It is unclear whether “a threshold voltage” as recited in claim 2 is the same as “the threshold voltage” as antecedently recited in claim 1 line 12. For examination purposes, Examiner interpreted “a threshold voltage” is the same as “the threshold voltage”.

Claim 2, recites “"a programming circuit is used to regulate a threshold voltage of the programmable semiconductor device". It is unclear which programmable semiconductor device that a programming circuit is regulated out of all the programmable semiconductor devices in the array. For examination purposes, Examiner interpreted as regulating the threshold voltage 

Regarding claims 3-5, they are rejected for inheriting the same deficiencies as the claims are dependent on claim 2.

Claim 3 recites "the voltage control circuit is used to load the programming voltage to the source of the selected programmable semiconductor device; or the erase voltage is applied to the gate or the substrate of the selected programmable semiconductor device…" It is unclear whether “the voltage generating circuit” or “the voltage control circuit” applied the erase voltage to the gate or the substrate of the selected programmable semiconductor device. For examination purposes, Examiner interpreted the limitation as the voltage control unit is used to load the programming voltage…; or apply the erase voltage to the gate or the substrate of the selected programmable semiconductor device …

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mawatari (US - 20070133303).

Regarding claim 1, Mawatari teaches an analog vector-matrix multiplication operation circuit (Mawatari, figure 6), characterized by comprising: 
a plurality of analog voltage input ends (Mawatari, figure 6, shows a plurality of WL0-WLn [0028] high voltage is applied to word lines WL0-WLn), a programmable semiconductor device array (Mawatari, figure 6, [0029] memory cell array ARY), a plurality of first ends (Mawatari, figure 6, BL0-BLm) and a plurality of second ends (Mawatari, figure 6, a plurality of grounds in each column); 
in the programmable semiconductor device array, gates of all programmable semiconductor devices in each row are connected to the same analog voltage input end, the a plurality of rows of the programmable semiconductor devices are correspondingly connected to the plurality of analog voltage input ends (Mawatari, figure 6, [0029] all MC of each row is connected to the same WL0, and a plurality of rows of MC are connected to WL0-WLn), the drains of all programmable semiconductor devices in each column are connected to the same first end, a plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of first ends (Mawatari, figure 6 [0031], the drains of the cell transistors in each column is connected to one of the bit line BL0-BLm, and a plurality columns of transistors are connected to the plurality of bit lines), the sources of all programmable semiconductor devices in each column are connected to the same second end, the plurality of columns of programmable semiconductor devices are correspondingly connected to the plurality of second ends (Mawatari, figure 6, [0031], the sources of the cell transistors in each column is connected to a ground line, and a plurality columns of transistors are connected to the plurality of ground lines), and the threshold voltage of each programmable semiconductor device can be adjusted (Mawatari, [0033, 0035] the EMC, RMC and MC have the same structure. [0040-0041] the threshold voltage is set in advanced at certain voltage, but the threshold voltage is set to 0V in erased state. Thus, threshold voltage is adjusted based on the operation); 
wherein, the first end is a bias voltage input end, and the second end is an analog current output end; or the first end is an analog current output end, and the second end is a bias voltage input end (Mawatari, figure 6, the bit lines BL0-BLm shows the current output [i.e. first end], ground lines is the bias voltage input [i.e. second end]).

Regarding claim 2, Mawatari teaches the claim invention as in the parent claim above, including, a programming circuit which is connected to a source, a gate and/or a substrate of each programmable semiconductor device in the programmable semiconductor device array, and is used to regulate a threshold voltage of the programmable semiconductor device (Mawatari, figure 6, [0026-0028] the boost circuit BST generate the internal voltages to the XDEC, which connects to the gate of the each transistor. [0064] the OPC receive operation commands, such as read, write, erase command. [0040-0041] the threshold is adjusted based on the command).

Regarding claim 3, Mawatari teaches the claim invention as in the parent claim above, including, the programming circuit comprises: a voltage generating circuit (Mawatari, figure 6, BST) and a voltage control circuit (Mawatari, figure 6, OPC), the voltage generating circuit is used to generate a programming voltage or an erase voltage (Mawatari [0028] the internal voltages generated by BST is used by XDEC as a voltage for word lines), and the voltage control circuit is used to load the programming voltage to the source of the selected programmable semiconductor device; or the erase voltage is applied to the gate or the substrate of the selected programmable semiconductor device to adjust the threshold voltage of the programmable semiconductor device (Mawatari, figure 6, [0064] OPC receives operation command, such as erase command and BST generate internal voltage depends on operational control OPC .[0024] XAD is used for a selection from word line WL. [0040-004 1] the threshold voltage is adjusted to 0V in erased state [i.e. the voltage control circuit is used to load the erase voltage is applied to the gate of the selected programmable semiconductor device to adjust the threshold voltage]).
Regarding claim 4, Mawatari teaches the claim invention as in the parent claim above, including a controller connected to the programming circuit, and controlling the number of programmable semiconductor devices put into operation and the threshold voltage of each programmable semiconductor device by controlling the operation of the programming circuit (Mawatari, figure 6 YDEC receives YAD, [0024] YAD controls the number of memory cells that connects to WL [i.e. controlling the number of programmable semiconductor devices put into operation]. XDEC receives commands from OPC to perform different operational commands, such as write, read, and erase commands. [0040-0041] the threshold voltage is adjusted, for example 0V as in erased state [i.e. controlling threshold voltage]).

Regarding claim 5, Mawatari teaches the claim invention as in the parent claim above, including the controller comprises: a row and column decoder for gating a programmable semiconductor device to be programmed (Mawatari, figure 6, XDEC [i.e. row decoder] and YDEC [i.e. column decoder]).

Regarding claims 13-14, recite a storage device and a chip, characterized by comprising the analog vector matrix circuit of claim 1. The invention as disclosed by Mawatari relates to a nonvolatile semiconductor device memory. Thus the claims 13 and 14 are rejected for the same reasons as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 10-12 is rejected under 35 U.S.C. 103 as being unpatentable over Mawatari in view of Yu (US – 20210019609).

Regarding claim 6, Mawatari discloses the claim invention as in the parent claim above, including an in memory computing circuit comprises an array of memory cells to perform multiplication and output analog current signal through BL0 –BLm and the signals are input the sense amplifier to output the Dout circuit. However, Mawatari does not teach a conversion device connected to the plurality of analog voltage input ends, and used to convert a plurality of analog current input signals into analog voltage input signals respectively, and output them to the corresponding analog voltage input ends.
Yu teaches a conversion device (Yu, figure 6, shows a plurality of sense amplifier (SA) that comprises a resistor) connected to the plurality of analog voltage input ends (Yu, [0063] when there is multilayer of crossbar, a column output Vj of a layer may be used as a row input of a next layer), and used to convert a plurality of analog current input signals into analog voltage input signals respectively (Yu, figure 6 [0062] the SA convert column current signals in to voltage signals), and output them to the corresponding analog voltage input ends (Yu, [0063] when there is multilayer of crossbar, a column output Vj of a layer may be used as a row input of a next layer).

	
	Regarding claim 10, Mawatari teaches a control method of an analog vector-matrix multiplication circuit, characterized by being applied to the analog vector-matrix multiplication circuit of claim 1, the control method comprising: 
applying the plurality of analog voltage input signals to the gates of all programmable semiconductor devices in the corresponding row through the plurality of analog voltage input ends (Mawatari, figure 6 [0028], a plurality of input voltage on WL0-WLm connected to the gate of plurality of memory cells); 
applying a preset bias voltage to all programmable semiconductor devices in the corresponding column through the plurality of bias voltage input ends (Mawatari, figure 6, a plurality of columns of grounds are connected to a plurality of sources of the memory cells); 
obtaining the plurality of analog current output signals through the plurality of analog current output ends corresponding to the plurality of columns of programmable semiconductor devices (Mawatari, figure 6, a plurality of current outputs are obtained through plurality of columns BL0-BLm); 

	However, Yu teaches if the input signal of the analog vector-matrix multiplication circuit is an analog current input signal (Yu, figure 6, [0062-0063] with multilayers, the column output, which is shown in figure 6 before the conversion is current signals maybe used as a row input of a next layer), the control method further includes: the plurality of analog current input signals are respectively converted into the plurality of analog voltage input signals through the conversion device (Yu, figure 6 [0062-0063], the column current output is fed into SA circuits to be converted into voltage signal)
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to modify Mawatari’s sense amplifier to use the implementation of sense amplifier as disclosed in Yu. This modification would have been obvious because Mawatari discloses a generic sense amplifier circuit as shown in figure 6, but does not provide a specific implementation, while Yu also discloses the sense amplifier and provide specific structure of the sense amplifier to convert current to voltage. One of ordinary skills in the art would use the implementation of SA as disclosed in Yu in combination of Mawatari to convert the current output signals of the columns into voltage signals to use as an input voltage for the next layer of crossbar array in a multilayer crossbar array as recognized by Yu [0063].

	Regarding claim 11¸ the combined system of Mawatari in view of Yu discloses the invention as in the parent claim above, including the threshold voltage of the programmable semiconductor device is regulated by the programming circuit (Mawatari, figure 6, [0026-0028] the boost circuit BST generate the internal voltages to the XDEC, which connects to the gate of the each transistor. [0064] the OPC receive operation commands, such as read, write, erase command. [0040-0041] the threshold is adjusted based on the command).

	Regarding claim 12, the combined system of Mawatari in view of Yu discloses the invention as in the parent claim above, including based on the number of bits required for matrix multiplication, the controller is used to control the number of programmable semiconductor devices that are put into operation (Mawatari, figure 6 YDEC receives YAD, [0024] YAD controls the number of memory cells that connects to WL [0033] column decoder YDEC generate a column decoding signal according to YAD, and the column selector YSEL connects a predetermined number of bit lines BL0-BLm according to the column decoding signal).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mawatari in view of Yu as applied to claim 6 above, and further in view of Strukov (US - 20210019609).

Regarding claim 7, the combined system of Mawatari in view of Yu discloses the claim invention as in the parent claim above, including a conversion device that converts current signals into voltage signals and the conversion device comprises a plurality of programmable semiconductor devices (Yu, figure 6, a plurality of SA comprises resistor). However, the combined system of Mawatari in view of Yu does not teach the gate of each programmable semiconductor device is connected to the drain of each programmable semiconductor device, and is connected to the corresponding analog voltage input end; the source of each programmable semiconductor device is connected to a first bias voltage
Strukov teaches the gate of each programmable semiconductor device is connected to the drain of each programmable semiconductor device, and is connected to the corresponding analog voltage input end (Strukov, figure 2A illustrate an implementation of performing conversion between current and voltage [0085]. As shown in figure 2A the gate of the first transistor is connected to drain of the first transistor and is connected to the analog voltage output of the transistor); the source of each programmable semiconductor device is connected to a first bias voltage (Strukov, figure 2A, the source of the first transistor is connected to ground).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to replace the implementation of each SA circuit as disclosed in the combined system of Mawatari in view of Yu (Yu, figure 6) with the implementation as disclosed in Strukov figure 2A to perform the current-voltage conversion. This modification would have been obvious because the substitution of one known element for another would have yielded predictable result to one of ordinary skill in the art to convert current signals into voltage signals. See MPEP 2141 (III)(B) Simple substitution of one known element for another to obtain predictable results.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mawatari in view of Graves (US – 10452472).

Regarding claim 8, Mawatari discloses the invention as in the parent claim above, including a circuit having a crossbar array of memory cells that outputs current signal through BL0-BLm, and the output are fed in to a sense amplifier circuit to process the output. However, Mawatari does not teach a current detection output circuit connected to the analog current output end and used to process and output the analog current output signal output by the analog current output end.
Graves teaches a current detection output circuit connected to the analog current output end and used to process and output the analog current output signal output by the analog current output end (Graves, figure 1B a plurality of sense circuitries 175 connects to electrical current in columns of 166 and processes the current output by converting into voltage).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to replace Mawatari’s SA circuit to use the implementation of sense circuit comprises an operational amplifier and resistor as disclosed in Graves’s figure 1B to process the current output signal. This modification would have been obvious because Mawatari discloses a generic SA circuit, but does not disclose the implementation of the SA circuit, while Graves discloses an implementation of a sense circuit as shown in figure 1B, and the substitution of one known element for another would have yielded predictable result to one of ordinary skill in the art to process the current signals, such as converting into voltage signals

	Regarding claim 9, the combined system of Mawatari in view of Graves discloses the claim invention as in the parent claim above, including the current detection output circuit (Graves, figure 1B, a plurality of sense circuitry 175) comprises: a plurality of operational amplifiers (Graves, figure 1B, a plurality of operational amplifiers 178), a non-inverting input end of each operational amplifier is connected to a second bias voltage (Graves, figure 1B, one of the input of the amplifier is connected to ground [i.e. second bias voltage]), and a inverting input end of each operational amplifier is connected to the corresponding analog current output end (Graves, figure 1B, one of the input of the amplifier is connected to the current output line), and a resistor or transistor is connected between the inverting input end and a output end (graves, figure 1B, resister 180).
It would have been obvious for one of ordinary skills in the art before the effective filing date of the claimed invention to replace Mawatari’s SA circuit to use the implementation of sense circuit comprises an operational amplifier and resistor as disclosed in Graves’s figure 1B to process the current output signal. This modification would have been obvious because Mawatari discloses a generic SA circuit, but does not disclose the implementation of the SA 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Graham (US – 2007/0007999)
Graham discloses circuit comprises a floating gate transistor array for performing in memory computing, Graham also discloses that the threshold of the transistor may increase or decrease based on tunneling and hot electron injection [0080-0083]
Hu (US – 2019/0066780)
Hu discloses a circuit comprises a crossbar array of memrister to perform vector matrix multiplication, wherein the resistance of the memrister may change based on the current/voltage apply to the rows. Hu also teaches the sense circuitry connects to each of the column of the crossbar array to perform conversion as shown in figure 1. Hu also discloses the output of one crossbar array is fed to the next crossbar array as shown in figure 6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY DUONG whose telephone number is (571)272-2764. The examiner can normally be reached Mon-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.D./Examiner, Art Unit 2182                                                                                                                                                                                                        (571)272-2764

/JYOTI MEHTA/Supervisory Patent Examiner, Art Unit 2182